DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (U.S. 2006/0139169, hereafter referred to as Reid).
	Regarding claims 1 and 11, Reid teaches an underground sensing arrangement for use in a fueling environment, said arrangement comprising: at least one sensor 48 located under a ground surface, said sensor being operative to detect a condition in the fueling environment; a power supply (see figures 5A-5C: 74, 76, 80); and a wireless transceiver (28, 44, 50, 54, 60) in electrical communication with the at least one sensor and the power supply, the wireless transceiver 60 having: an environmental housing 62; and electrical circuitry contained within the environmental housing, the electrical circuitry including control circuitry, radio circuitry (inherent), and an antenna 70; wherein the environmental housing is substantially transparent to electromagnetic frequencies at which the wireless transceiver operates, the environmental housing being potted substantially flush with the ground surface (See paragraph 0039, ‘electronics of transceiver’; see figures 2 and 3).
	Regarding claims 2 and 12, Reid teaches wherein said at least one sensor is located at least in part in a sump in the fueling environment (see para. 0034).

Regarding claim 3, Reid teaches wherein said at least one sensor is associated with a level probe 36 inserted into an underground storage tank.
Regarding claim 4, Reid teaches wherein said at least one sensor comprises a liquid detector 48.
Regarding claims 6 and 13, Reid teaches wherein the power source comprises a battery device 74 located in the sump.
Regarding claim 8, Reid teaches wherein the wireless transceiver is mounted in a hole defined in the ground surface (see figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Zalenski et al. (U.S. 2006/0169039, hereafter referred to as Zalenski).
Regarding claim 5, Reid does not explicitly teach wherein the liquid detector is operative to detect the presence of water in the sump.
Zalenski teaches equipment used in fuel dispensing, which comprises a liquid detector which is operative to detect the presence of water in the sump (see para. 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reid with the teaching of Zalenski in order to improve fuel management.

Claim(s) 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid.
Regarding claim 7, Reid teaches all the claimed limitations except wherein the wireless transceiver is mounted to a cover of the sump.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reid since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 9, 10 and 14-16, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Additionally, regarding claim 16, the functional recitation that ‘wherein the wireless transceiver is configured to operate in a low power mode until one of a wake-up command is received or a wake-up time is reached’ has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth 3~ U. S. C. 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.

Claim(s) 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Kates (U.S. 2005/0275528).
Regarding claims 17 and 21, Reid teaches a method of sensing a condition in a fueling environment using a sensor located under a ground surface, said method comprising steps of: (a) mounting a battery device 74 under the ground surface; (b) mounting a wireless transceiver 50 potted substantially flush with the ground surface (see figure 3); (c) connecting the wireless transceiver so as to be in electrical communication with the sensor and the battery device (see figures 5A-5C).
However, Reid does not explicitly teach (d) causing the wireless transceiver to operate in a low power mode while awaiting a wake-up commend; (e) receiving the wake-up command at the wireless transceiver; (f) in response to the wake-up command, obtain a reading from the sensor; and (g) transmitting the reading that was obtained from the sensor via the wireless transceiver.
Kates teaches a transceiver which operates in a low-power state (step 703) until it receives a wake-up command (step 704), obtaining sensor readings (step 706) and transmitting sensor readings (step 705 or 707).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Reid with the teaching of Kates in order to preserve energy.
Regarding claim 18, Reid further teaches wherein the wireless transceiver 60 having: an environmental housing 62; and electrical circuitry contained within the environmental housing, the electrical circuitry including control circuitry, radio circuitry (inherent), and an antenna 70; wherein the environmental housing is substantially transparent to electromagnetic frequencies at which the wireless transceiver operates, the environmental housing being potted substantially flush with the ground surface (See paragraph 0039, ‘electronics of transceiver’; see figures 2 and 3).
Regarding claims 19 and 20, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855